DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1 and 2 of the Response to Non-Final Office Action (“Response”) filed on 15 September 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2014/0089466 A1 to Iyer (“Iyer”) in view of U.S. Pat. No. 10,698,706 B1 to Rabe et al. (“Rabe”), and further in view of U.S. Pat. App. Pub. No. 2017/0223190 A1 to Mandel et al. (“Mandel”).
Regarding claim 1, Iyer teaches the following limitations:
“A work support system comprising: a first database configured to store work manual information that indicates a content and a procedure of work.” Iyer teaches, in para. [0034], “Knowledge communities 250 include communities 251. In an embodiment these communities may be databases. In an embodiment, community 251 comprises service technical data 247. In some embodiments, community 251 may comprise annotated data 249, original service technical data 248, metadata, etc. Community 251 may comprise a technical manual, written notes related to a particular procedure.” Iyer teaches, in para. [0036], “knowledge database 240 comprises a database that includes information similar to knowledge communities 250. In some embodiments users 130 may not alter data in knowledge database 240. In one embodiment only data located in knowledge communities 250 may be altered by users 130. In some embodiments, service technical data 247 is stored in knowledge database 240. In some embodiments, knowledge database 240 comprises pointers that point to service technical data 247. In an embodiment, service technical data 247 comprises original service technical data 248 and annotated data 249.” The communities databases and/or the knowledge database of Iyer read(s) on the claimed “first database,” the storing of service technical data and other related data by the databases of Iyer reads on the claimed “configured to store work manual information,” and the 
“A second database configured to store worker information for identifying a first user engaged in the work and determining a skill level of the first user.” Iyer teaches, in para. [0029], “there may be various access levels within a sub-group which further limit or control information that a user 130 may access via server 110. Such an access level can be based upon skill level.” Iyer teaches, in para. [0029], “the access level is based at least in part upon the skill level of a user 130. For example, if user 130 is only an apprentice and not a master in their particular trade, user 130 will not be able to access material that is only available to masters.” Iyer teaches, in para. [0039], “meta-database 290 stores information related to the actions of users 130 or the actions performed by the mobile device 140 of a user 130 is stored in a meta-database 290. In some embodiments this meta-database 290 may comprise qualification/access levels, contact information.” The meta-database in Iyer reads on the claimed “second database,” the storing of worker contact information and skill levels by the meta-database of Iyer reads on the claimed “configured to store worker information for identifying a first user engaged in the work and determining a skill level of the first user.”
“A processor configured to read the work manual information from the first database, to read the worker information of the first user from the second database, and to present the content and the procedure of the work indicated by the work manual information to the first user.” Iyer teaches, in para. [0025], “FIG. 3A shows an example mobile device 140 displaying both original service technical data 248 and annotated data 249. In the embodiment shown in FIG. 3A, mobile device 140 comprises a speaker 320. In this example, the screen of 
“Wherein the work manual information includes a plurality of presentation forms corresponding to the skill level of the first user.” Iyer teaches, in para. [0029], “there may be various access levels within a sub-group which further limit or control information that a user 130 may access via server 110. Such an access level can be based upon skill level.” Iyer teaches, in para. [0029], “the access level is based at least in part upon the skill level of a user 130. For example, if user 130 is only an apprentice and not a master in their particular trade, user 130 will not be able to access material that is only available to masters.” The displaying of material available to apprentice-level skilled users in Iyer, and the displaying of different material available to master-level skilled users in Iyer, reads on the claimed “the work manual information includes a plurality of presentation forms corresponding to the skill level of the first user.”
Rabe teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Iyer:
“The worker information includes total time information indicating a period of time for which the first user is engaged in the work.” Rabe teaches, in col. 12, ll. 42-49, “The user proficiency level may be based on the assigned proficiency level of 
“At a start of the work, the processor determines the skill level of the first user for the work based on the total time information, and changes a first presentation form of the work manual information to a second presentation form corresponding to the determined skill level.” Rabe teaches, in col. 9, ll. 30-65, “The user may log into the management application at this first point in time and use a customized help system 120 customized for the user at the novice proficiency level. In following several weeks, a user may interact with the customized help system 120 and also the management application generally to perform operations and tasks for data storage management. At a second point in time following such several weeks, the user may have gained knowledge and expertise regarding the management application, its features, how to perform particular tasks and operations, how to troubleshoot or correct errors/problems with the system, and the like. Thus, as the user interacts more with the customized help system 120 and the management application generally, a user's proficiency level may increase with elapsed usage or interaction time as well as based on other factors. At the second point in time, the various inputs to the user 
Rabe describes techniques for customizing a help system (see abstract), similar to the claimed invention and to Iyer. It would have been obvious to a person having ordinary skill in the 
Mandel teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Rabe and Mandel:
“When the first user spends more time than a particular time for conducting a step of the work, the processor identifies a second user having a higher skill level than the skill level of the first user, connects a communication line between the first user and the second user, and automatically updates the work manual information in the first database based at least in part on correction information provided by the second user.” Iyer teaches, in para. [0051], “a user 130 may connect to a second user 280 that uses another mobile device 270. In one embodiment, annotated data 249 may include contact information for second user 280. For example, annotated data 249 may indicate which user 280 added annotated data 249.” Iyer teaches, in para. [0051], “server 110 may automatically connect the two users 130 and 280 via voice, text, and/or voice and video for face-to-face chat.” Mandel teaches, in para. [0061], “a customer service inquiry may be routed to different experts in a serial manner if a first expert, or set of experts, is unable to provide a satisfactory resolution for a customer service inquiry. The lack of a satisfactory resolution may be determined by the originator of the inquiry (requester) and/or by an elapsed time. A customer service inquiry may be routed to different experts in a serial manner if a first expert (or set of experts) refers the inquiry to a second expert. The second expert may take over 
Mandel describes routing and managing of workflow activities, including service customers (see para. [0003]), similar to the claimed invention and to the combination of Iyer and Rabe. It would have been obvious to a persona having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multi-user processing of the combination of Iyer and Rabe, to include the time-based cooperation of multiple users of .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Rabe, further in view of Mandel, and further in view of U.S. Pat. App. Pub. No. 2015/0242797 A1 to Hoanca et al. (“Hoanca”).
Regarding claim 2, Hoanca teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Iyer, Rabe, and Mandel:
“The work support system of Claim 1, wherein the processor determines the skill level of the first user based on an evaluation of the first user by artificial intelligence (AI).” Hoanca teaches, in para. [0041], “A level of proficiency can be determined using the trained classifier 108 based on the plurality of metrics.” Hoanca teaches, in para. [0042], “The trained classifier 108 and other methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning to determine a level of proficiency.” Hoanca teaches, in para. [0044], “The present methods and systems can be operational with numerous other general purpose or special purpose computing system environments or configurations.” The computing system in Hoanca reads on the claimed “processor,” the determining of the level of proficiency in Hoanca reads on the claimed “determines the skill level of the first user,” and employing Al to determine the level of proficiency in Hoanca reads on the claimed “based on an evaluation of the first user by artificial intelligence (Al).”
Hoanca describes, in para. [0041], determining a level of proficiency, similar to the claimed invention and to the combination of Iyer, Rabe, and Mandel. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the determining of proficiency level in Rabe, to include the Al .

Response to Arguments
The applicant’s arguments regarding the prior rejection of claims 1 and 2 under 35 USC 101, see pp. 4-7 of the Response, have been fully considered. In view of the amendments to the claims and in association with the applicant’s arguments, the 35 USC 101 rejection of claims 1 and 2 has been withdrawn.
The applicant’s arguments with respect to the prior 35 USC 102 and 35 USC 103 rejections of claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the applicant highlighted limitations of the claims as allegedly being untaught by the cited Rabe and Hoanca references. Those limitations are, however, taught by the newly cited Mandel reference (in combination with the cited Iyer and Rabe references), per the rationales presented in the 35 USC 103 section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
U.S. Pat. No. 7,787,609 B1 to Flockhart et al. describes a contact center using presence information to direct work items to experts. (See abstract.)
U.S. Pat. No. 11,087,254 B2 to Hancock et al. describes a system and method for answering user queries, the system and method including a tracked user skill database, a historical database, and a training content database. (See abstract.)
U.S. Pat. No. 11,093,870 B2 to Wilde et al. describes a tool that finds people to help answer a question that arises while a user is consuming content of a file. (See abstract.)
U.S. Pat. No. 11,093,906 B2 to Shipman et al. describes facilitating Do-It-Yourself (DIY) repairs. (See abstract.)
U.S. Pat. No. 11,144,888 B2 to Merg et al. describes a method and system for generating and outputting a real-fix tip (RFT) augmented with a pointer to additional content. (See abstract.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624